PER CURIAM.
Appellant seeks reversal of a judgment of conviction and sentence of fifteen years’ imprisonment, with a fifteen-year mandatory minimum, on Count I, trafficking in cocaine, and fifteen years’ imprisonment on Count II, conspiracy to traffic in cocaine, to run concurrently, plus payment of a $250,-000 fine.
Appellee concedes that the conviction on Count II must be reversed because the two persons with whom appellant allegedly conspired were acquitted of the conspiracy charge.
Accordingly, the judgment of conviction and sentence on Count II is reversed and the judgment of conviction and sentence on Count I is affirmed in all respects.
DOWNEY, GLICKSTEIN and GARRETT, JJ., concur.